Title: David Hartley to the American Commissioners: Memorandum, [16 September 1784]
From: Hartley, David
To: American Commissioners


				
					David Hartley met with the American commissioners on September 16 for what would be the last time. The purpose of his visit was to inform them of his recall and to reassure them that the British government remained eager to establish friendly trade relations. He left with the commissioners the present memorandum—passages excerpted from two letters he had received from British foreign secretary Carmarthen during the many months he had remained in Paris against orders. These expressions of goodwill, intended for the Americans, were embedded in otherwise strident letters that were critical of Hartley’s reluctance and, later, refusal to return to England. The excerpts are in reverse chronological order. The first is from Carmarthen’s most recent letter, dated September 5, which denied Hartley’s request to stay on long enough to obtain a treaty proposal from the newly commissioned American ministers. Incredulous at this new evidence of Hartley’s willfulness, Carmarthen insisted on Hartley’s “immediate return.” (This letter did not reach Hartley until the evening of September 14.) The second excerpt is from Carmarthen’s letter of May 25, his first communication after the ratifications had been exchanged, which instructed Hartley to return to England now that his mission was concluded.
					The two excerpts appear to have been written with different pens, and therefore at different times. It seems likely that Hartley brought with him to Passy the first excerpt—his government’s most recent

message to the Americans—and during the meeting wrote out the second (earlier) statement, which he must also have had with him, at the commissioners’ request. David Humphreys copied the excerpts into the official records of the commission, and the commissioners quoted both statements in their November 11 letter to Congress (below).
					On September 17, Undersecretary William Fraser informed Hartley, on Carmarthen’s behalf, that since Hartley had disregarded several letters of recall, his appointment would expire on September 24. The envoy was back in London by early October.
				
				
					
						[September 16, 1784]
					
					You may with great Truth assure the American Ministers of our ready and friendly disposition to receive any proposals from the United States for the forming such regulations as may tend to the mutual and reciprocal advantage of both Countries.—
					That his Majesty’s governt wd at all times be ready to concur in the forming such a System as may fully answer every purpose of commercial as well as political advantage to the two Countries & fix and establish a permanent and beneficial intercourse between them
				
			 
				Notation: Passy Septr. 16. 1784 Memoire from Mr Hartley Minister Plenipory from His B. Majesty
			